 

 

Exhibit 10.3

 

GUARANTY

 

This Guaranty is dated as of October 27, 2020, and made by the undersigned,
Michael Witherill, Aaron Klusman, and Rivulet Media, Inc., a Delaware
corporation (together “Guarantors”), to and in favor of Lawrence M. Silver
(“Lender”).

 

Rivulet Films, Inc., a Delaware corporation (“Borrower”), has executed and
delivered a Multiple Advance Promissory Note of even date hereof in the
principal amount of $1,000,000, or such lesser amount as may be outstanding from
time to time (the “Note”).

 

As an inducement for Lender to make advances under the Note, and for other good
and valuable consideration, the sufficiency of which is hereby acknowledged,
Guarantors, jointly and severally, hereby unconditionally and irrevocably
guarantee to Lender, or Lender’s successors and assigns, the payment and
performance of all of Borrower’s obligations arising from or created under the
Note.

 

This Guaranty is an absolute, unconditional, and continuing guaranty of the Note
and not merely of the collectability of Borrower’s obligations thereunder.
Guarantors acknowledge that they are and shall be deemed a primary obligor of
Borrower’s obligations under the Note. This Guaranty is not conditioned upon any
requirement that Lender first attempt to collect from Borrower or enforce the
Note against Borrower.

 

Guarantors waive notice of acceptance of this Guaranty, presentment, and notice
of default and any other notices required or customarily given under like
circumstances. This Guaranty shall terminate automatically upon payment in full
of the Note.

 

This Guaranty is governed by, and construed and enforced in accordance with, the
internal substantive laws of the State of Arizona (without reference to choice
of law principles). The Guarantors unconditionally waive any right they may have
to a trial by jury in respect of any legal action arising out of or relating to
this Guaranty.

 

 

GUARANTORS:

 

  /s/ Michael Witherill    Michael Witherill  



 

/s/ Aaron Klusman 

  Aaron Klusman       Rivulet Media, Inc.,   a Delaware corporation       By: 
/s/ Michael Witherill      Michael Witherill, President

1